NONPRECEDENTIAL DISPOSITION 
               To be cited only in accordance with Fed. R. App. P. 32.1 
 

               United States Court of Appeals
                               For the Seventh Circuit 
                               Chicago, Illinois 60604 
                                            
                             Submitted October 23, 2018* 
                              Decided February 8, 2019 
                                            
                                        Before 
 
                        MICHAEL S. KANNE, Circuit Judge 
                         
                        DAVID F. HAMILTON, Circuit Judge 
                         
                        AMY C. BARRETT, Circuit Judge 
 
No. 17‐3186 
 
ANDREW SLABON,                              Appeal from the United States District 
      Plaintiff‐Appellant,                  Court for the Northern District of 
                                            Illinois, Eastern Division. 
                                             
      v.                                    No. 16‐CV‐10605 
                                             
NANCY A. BERRYHILL,                         Sharon Johnson Coleman, 
Acting Commissioner of Social Security,     Judge. 
      Defendant‐Appellee. 
 
                                     O R D E R 

       Andrew Slabon argues that the Social Security Administration violated his right 
to due process when it suspended and then terminated his Supplemental Security 
Income while he was incarcerated. The district court granted summary judgment for the 
agency on this claim. Because Slabon cannot prevail under any of the remedies 
provided in the Social Security Act, we affirm the judgment of the district court. 

                                                 
* We have agreed to decide the case without oral argument because the briefs and

record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. Fed. R. App. P. 34(a)(2)(C).
No. 17‐3186                                                                        Page 2 
 
       Slabon applied in 2009 for SSI benefits, which are available to disabled 
individuals with limited income and assets. See 42 U.S.C. § 1381; 20 C.F.R. § 416.110. 
The agency approved the application a year later.  
       Slabon was arrested in January 2014 and later convicted at trial of aggravated 
battery. One month after Slabon’s arrest, the agency learned that he was in jail and 
suspended his SSI benefits under 42 U.S.C. § 402(x) (“no monthly benefits shall be 
paid … to any individual … while such individual … is confined in a jail”) and 
20 C.F.R. § 416.1325. Although the agency’s usual practice is to send notice of 
suspension to a recipient at the place of incarceration, it sent Slabon’s notice to his home 
address. Because he was incarcerated, Slabon did not receive this letter. He remained 
incarcerated pending trial, and in February 2015, the agency terminated his benefits 
because they had been suspended for twelve consecutive months. 42 U.S.C. § 1383(j); 
20 C.F.R. § 416.1335.   
        Slabon sued the acting commissioner for constitutional violations, mistakenly 
invoking 42 U.S.C. § 1983, which applies to persons acting under color of state law, not 
federal law. He alleged that he was deprived of property without due process of law 
when the agency sent the notice of suspension to his home address rather than the jail, 
thereby depriving him of the opportunity to challenge the suspension and eventual 
termination of his benefits. If he had received the notice, he says, he could have avoided 
this termination by accepting a plea agreement that would have assured his immediate 
release. He also asserted an equal protection claim based on the manner in which 
§ 402(x) singles out incarcerated persons. Finally, he alleged that the agency 
intentionally caused him emotional distress by terminating benefits that he needed to 
pay the property taxes on his late mother’s home.  
       The district court initially dismissed Slabon’s claims for denial of equal 
protection and intentional infliction of emotional distress and later granted summary 
judgment on the remaining due‐process claim. In the court’s view, any error on the 
agency’s part in sending the notice to the wrong address was harmless because Slabon 
had no right to benefits while he was in custody. The agency was required to suspend 
his benefits so long as he was incarcerated for more than one month. 20 C.F.R. § 1325(b).  
        On appeal Slabon argues that the agency violated his right to due process by 
failing to provide him adequate notice that the agency (1) had suspended his benefits 
and (2) would terminate his benefits if they were suspended for more than twelve 
months.  
       As an initial matter, the only basis under which Slabon may bring this suit is 
42 U.S.C. § 405(g). Although he styles his suit as arising under 42 U.S.C. § 1983 and 
No. 17‐3186                                                                             Page 3 
 
brought against the acting commissioner in her official capacity, he may not bring a 
§ 1983 action against federal officials who are acting under federal law. District of 
Columbia v. Carter, 409 U.S. 418, 424–25 (1973); Case v. Milewski, 327 F.3d 564, 567 (7th 
Cir. 2003). Nor may Slabon bring an action for damages against the acting 
commissioner or any other Social Security official under Bivens v. Six Unknown Named 
Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971), because Congress has already 
provided a comprehensive scheme under the Social Security Act to appeal the 
revocation of benefits. See Schweiker v. Chilicky, 487 U.S. 412, 414, 424, 426 (1988). 
        Faced with a nearly identical set of facts, the Ninth Circuit recharacterized a pro 
se plaintiff’s Bivens claim as one under 42 U.S.C. § 405(g). See Butler v. Apfel, 144 F.3d 
622, 624 (9th Cir. 1998). Although we construe a pro se plaintiff’s pleadings liberally, see 
Parker v. Four Seasons Hotels, Ltd., 845 F.3d 807, 811 (7th Cir. 2017), recharacterizing 
Slabon’s suit as one under § 405(g) would not help him. Although § 405(g) permits 
judicial review of agency decisions, the Social Security Act does not authorize claims for 
money damages against officials even if their unconstitutional conduct leads to the 
wrongful denial of benefits. Chilicky, 487 U.S. at 242. Further, Slabon’s incarceration 
between January 2014 and February 2016 disqualified him from receiving benefits for 
that period. See 42 U.S.C. § 402(x); 20 C.F.R. § 416.1325. That means that whether Slabon 
received the notice or not, he would not be entitled to benefits beyond those he already 
has received. See Schweiker v. Wilson, 450 U.S. 221, 224 (1981); Codd v. Velger, 429 U.S. 
624, 628 (1977) (due process did not require a hearing if plaintiff could not show “that 
he was harmed by the denial of a hearing”). And his attempt to blame the lack of notice 
for his decision not to plead guilty, which in turn resulted in incarceration for more 
than one year and to the termination of his SSI benefits, stretches the legal concepts of 
duty and causation beyond recognition. 
        Slabon’s other claims were also rightly dismissed. First, the suspension of his 
benefits while he was incarcerated did not violate his right to equal protection. 
See Milner v. Apfel, 148 F.3d 812, 813–15 (7th Cir. 1998). To the extent that he challenges 
the constitutionality of the provisions that require termination of suspended benefits 
after twelve months, 42 U.S.C. § 1383(j); 20 C.F.R. § 416.1335, a rational basis exists for 
Congress to justify this policy—namely, maintaining administrative efficiency. 
See Califano v. Jobst, 434 U.S. 47, 53 (1977), citing Weinberger v. Salfi, 422 U.S. 749, 770 
(1975). Requiring termination of benefits that have been suspended for more than 
twelve months simplifies recordkeeping and reduces administration costs. See United 
States v. Carroll, 110 F.3d 457, 462 (7th Cir. 1997); see also Estate of Landers v. Leavitt, 
545 F.3d 98, 112 (2d Cir. 2008), as revised (Jan. 15, 2009).  
No. 17‐3186                                                                          Page 4 
 
        The district court also properly dismissed Slabon’s claim for intentional infliction 
of emotional distress. Plaintiffs must exhaust their administrative remedies before they 
may file suit against the United States under the Federal Torts Claims Act. See 28 U.S.C. 
§ 2675; see also 28 C.F.R. § 14.2; 20 C.F.R. §§ 429.101–110; Smoke Shop, LLC v. United 
States, 761 F.3d 779, 786 (7th Cir. 2014), and Slabon acknowledges in his appellate brief 
that he did not engage in any administrative process for this claim. 
       The judgment of the district court is therefore 
                                                                               AFFIRMED.